Title: To George Washington from Hezekiah Rogers, 24 September 1793
From: Rogers, Hezekiah
To: Washington, George


          
            Sir
            Norwalk Connecticut Sept. 24th 1793.
          
          The office of Collector for the District of New Haven becoming vacant by the death of
            Mr Fitch, I take the liberty of offering myself as a candidate for the appointment. If
            from a consideration of my former services and sacrafices in the common cause of my
            country, and my qualifications to discharge its duties,
            you should be pleased, Sir, to favor me with the appointment, it will be accepted with
            gratitude, and its various duties executed with integrity and
            punctuality. With the utmost respect I have the honor to be, Sir, Your most Obt &
            most hum. servt
          
            Hezh Rogers.
          
        